DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
4 and 14
Pending:
1-3, 5-13 and 15-20
Withdrawn:
none
Examined:
1-3, 5-13 and 15-20
Independent:
1, 11 and 19
Allowable:
none
Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 9/1/2017.
Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The previous objections to the title and other portions of the specification are withdrawn.
The previous objections to the claims are withdrawn.
The 112/b rejections are withdrawn, except as noted below, however new rejections are applied.
The 112/a rejections are withdrawn.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.

Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 13 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  
The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
2-3 and 5
...one or more processors are further configured to...
The recited "further" is unclear since there is no clear preceding configuration of the processors, despite the recitation "processors configured to...," as described in the associated claim interpretation regarding "processors configured to" below.  That is, since it is not clear that any particular configuration is required in claim 1, as described in the below claim interpretation, then it also is not clear what "further" configuration is required in these claims.
3, 13
identify... upon determining...; and
replace...
Regarding the "replace..." step, it is not clear whether the conditionality recited in the preceding "identify..." step, i.e. "upon determining...," applies to and therefore limits the "replace..." step.  
Claim 13 is rejected similarly regarding its "replacing" step.  
These rejections are maintained.
19
for recovering timing information
from DNA-encoded
Not interpretable.  Possibly: "for recovering DNA-encoded timing information

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply:
Claim
Recitation
Comment
1, 11, 19
...processors configured to embed... in a... data field of an encoded DNA sequence...
The recitation is interpreted as: (i) reading on general purpose computers configured to process data and calculate embedding within data, e.g. calculation or modeling of embedding "timing information" within DNA sequence data and (ii) reading on sequence data and configured and/or encoded sequence data.  The recited "encoded" and "DNA-encoded" read on modeling such encoding and are not interpreted as requiring physical encoding within actual DNA.

That is, this interpretation is in contrast to requiring physical modification of actual DNA.  Nothing in the recitations of claims 1, 11 and 19 requires that the recited "information" be encoded or embodied in physical DNA.  There is no recitation of physical DNA.  The claims read on calculation or modeling of encoding in physical DNA.
1
one or more processors configured to...
All after "processors configured to..." reads on intended use and does not clearly limit the claim.  This is because the claim is to a "system," limited according to claimed system structure, and the other claim recitations do not clearly modify and thereby limit such structure.  

The central processing unit ("CPU") of a general purpose computer, for example, is "configured to" be capable of performing a variety of tasks, and, typically, such a CPU, at any given point in time, may be configured to perform only a small portion of tasks of, for example, a lengthy computer program.  Typically, the detailed and extensive steps of such a program may be embodied as stored instructions which may be stored as part of a computer system.  It is the stored structure of such a program however which is limited according the program and not the structure of any CPU associated with the program.  

This interpretation may be changed, for example, by amending to recite stored computer instructions clearly comprised by the system, which instructions are configured to cause the processor to perform the recited steps when executed by the processor.  Claim 19, specifying "the instructions being executable by one or more processors to perform the steps of," may be contrasted in that claim 19 properly focuses on configuration of the stored instructions.



Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Response to arguments regarding Claim Rejections - 35 USC 103
Applicant states (emphasis removed/added, applicant remarks: p. 9):
...the cited sections [(Roquet: page 363, Col. 3, 1st paragraph, and the entire document)], or Roquet in general, do not disclose "one or more processors configured to embed a first synchronization mark (SM) field in a first user data field of an encoded DNA sequence and determine a location of a second SM field in the encoded DNA sequence based at least in part on data from the first SM field, (emphasis added)."
Claim 1, despite its recitations, is not so limited, as described and further explained in the above section on claim interpretation.
Claims 11 and 19 are taught as described in the revised rejection.



Claim 11, as amended herein recites, inter alia, "embedding a first synchronization mark (SM) field in a first user data field of an encoded DNA sequence.' The Office suggests that, in a BRI, such limitation reads on any sequence portion relating to timing, and this reads on "DNA-incorporated timing information of Roquet, such as, "timing of chemical signals," (citing page 363, Col. 3, 1st paragraph, and the entire document). However, there is no disclosure of such "timing of chemical signals," in Roquet. Furthermore, there is no disclosure in Roquet of any timing signals that are embedded "in a first user data field of an encoded DNA sequence."
The claims nowhere recite the above asserted "timing of chemical signals."
Claim 1 does not actually required its recited "first synchronization mark (SM) field in a first user data field of an encoded DNA sequence," the recitation reading on intended use as described in the revised rejection and associated claim interpretations.
The recited "first synchronization mark (SM) field in a first user data field of an encoded DNA sequence" (e.g. claim 11), as described in the revised rejection of claims 11 and 19, reads on the multiple DNA sequences leading to expression of Roquet's multiple "DNA registers made up of overlapping and orthogonal pairs of recombinase recognition sites" (p. 363, 2nd col., 1st para.; and entire document), and the recited method steps read on the inherent creation of such DNA sequences. 

Claims 1-3, 5-13 and 15-20
Claims 1-3, 5-13 and 15-20 are rejected under 35 USC 103 as unpatentable over Roquet (as cited on the 8/6/2021 form 892).

Claims 1-3 and 5-10
Regarding claim 1, as noted in the above section on interpretation, all recitation after "one or more processors configured to..." presently is interpreted as reading on intended use of, for example, a general purpose processor configured so as to be capable of supporting performance of the subsequent recitations but not itself particularly and structurally configured according to all of the subsequent recitations.  Thus, claims 1-3 and 5-10 read on any general purpose processor, including those which PHOSITA would understand to be prima facie obvious elements of the "computational tool" of Roquet (p. 363, 3rd col., 1st para.; and entire document).

Claims 11 and 19
Regarding claim 11, the first and second synchronization marks, in a BRI, read on any sequence portion relating to timing, and this reads on the DNA-incorporated timing information of Roquet, for example "timing of chemical signals" (p. 363, 1st col., 1st para.; and entire document) and "chemical inputs express recombinases that can perform two types of irreversible operations on a [DNA] register:..." (p. 363, 2nd col., 1st para.; and entire document).  For example, the recited "first" and "second" "synchronization" marks, in a BRI, read on the multiple DNA sequences leading to expression of Roquet's multiple "DNA registers made up of overlapping and orthogonal pairs of recombinase recognition sites" (p. 363, 2nd col., 1st para.; and entire document), and the recited method steps read on the inherent creation of such DNA sequences.
Additionally, repetition of previously recited steps, e.g. determining a second timing field, would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).  
Additionally, automating an activity would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III). 
The art is applied to claim 19 as described for claim 11.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea
Applicant states (emphasis removed/added, applicant remarks: p. 10):
...claims 1, 11, and 19 as amended herein recites limitations, including "identifying an insertion of one or more DNA bases from the encoded DNA sequence upon determining the determined location occurs in the encoded DNA sequence after the expected location" and "removing the one or more inserted DNA bases from the encoded DNA sequence," which are not a mental process or an abstract idea ("removing the one or more inserted DNA bases from the encoded DNA sequence" cannot be performed mentally.
As described in the claim interpretations, the recited "remove..." (e.g. claim 1) and "removing..." (e.g. claims 11 and 19) do not require physical manipulation of actual DNA and instead, in a BRI, read on at least some embodiments in which only data is calculated or processed, for example modeling the physical manipulation of actual data.  Nothing in the recitations of claims 1, 11 and 19 requires that the recited "information" be encoded or embodied in physical DNA.  There is no recitation of physical DNA.  The claims read on calculation or modeling of encoding in physical DNA.  
Also, the claims do not clearly require any particular degree of calculational complexity.
Thus, the claims read on abstract ideas at least in the form of mental processes.

Judicial exceptions (JE) to 101 patentability
Claims 1-3, 5-13 and 15-20 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the 
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of locating data within data including the JE elements of "embed...," "determine...," "identify..." and "remove...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 11 are interpreted as directed to the abstract idea of locating data within data including the JE elements of "embedding...," "determining...," "identifying..." and "removing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, at this 1st step of the analysis, elements of independent claim 19 are interpreted as directed to the abstract idea of locating data within data including the JE elements of "embedding...," "determining...," "identifying..." and "removing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1, 11 and 19 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "processor" and "computer-program product" are conventional elements of a laboratory and/or computing environment, as exemplified by the computational environment of Roquet (as cited on the attached form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 11 and 19
Summing up the above Mayo/Alice analysis of claims 1, 11 and 19, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible 

Remaining claims
Claims 2-3, 5-10, 12-13, 15-18 and 20 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101. 
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Examiner Comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejections and in particular the claim interpretations.  The examiner's phone number is provided below.
If filing after final, Applicant is encouraged to consider filing via the AFCP pilot program (78 Fed. Reg. 29117; https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20).


Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631